Citation Nr: 0908924	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  94-14 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected lumbosacral strain with left 
sciatica from September 1, 1993 to December 21, 1994.  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected lumbosacral strain with left sciatica and 
limitation of motion from December 22, 1994 to May 13, 1998.  

3.  Entitlement to a rating in excess of 40 percent for the 
service-connected lumbosacral strain with left sciatica and 
limitation of motion beginning on May 14, 1998.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran retired in August 1993 after more than 20 years 
of active duty service.  

This appeal initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) on appeal 
from a December 1993 rating decision of the RO that granted 
service connection for lumbosacral strain with left sciatica, 
rated as no percent disabling.  

During the pendency of this appeal, the evaluation for the 
service-connected low back disorder was increased to 10 
percent by rating action dated in August 1994, and to 20 
percent by rating action dated in February 1997.  

The Board denied a rating in excess of 20 percent for the 
service-connected low back disorder in a decision dated in 
March 1998.  

The Veteran appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court).  In September 1998, the 
veteran's representative and the VA Office of General Counsel 
filed a Joint Motion to vacate the prior Board determination.  

By Order dated in September 1998, the Court granted the Joint 
Motion, vacated the Board's March 1998 decision, and remanded 
the case to the Board for further action in accordance with 
the Order.  

Thereafter, the case was remanded by a decision of the Board 
dated in January 1999 for further development.  

By rating decision in January 2000, the 20 percent disability 
evaluation for lumbosacral strain with left sciatica and 
limitation of motion was increased to 40 percent disabling.  

The RO denied the claim for a total rating based on 
individual unemployability due to service-connected 
disability by rating determination dated in June 2000.  

In July 2003, the case was again remanded by the Board for 
further evidentiary development.  

The Veteran was afforded a personal hearing in June 1996 
before a Member of the Board sitting at Huntington, West 
Virginia; the transcript of which is of record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

As noted, the Veteran appeared for a personal hearing before 
a Member of the Board in June 1996.  However, that Member has 
subsequently retired from the Board.  

By letter dated in February 2009, the Board informed the 
Veteran of his option to have another hearing before a 
Veterans Law Judge who would then decide his case.  

The Veteran indicated, in correspondence received in February 
2009, that he wished to appear at another hearing before a 
Veterans Law Judge at the RO in connection with his appeal.  

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2008), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
schedule the Veteran for a hearing before 
a Veterans Law Judge in accordance with 
his January 2009 request.  The RO should 
notify the Veteran of the date and time 
of the hearing as required by 38 C.F.R. 
§ 20.704(b) (2008).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

